DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "an electrical connection unit" in lines 1-2.  However, claim 1 from which claim 7 depends upon already recites “a corner key integrated electrical connection unit” such that it is unclear if the same or different electrical connection unit is being referenced in claim 7. For the purpose of examination based on the previously presented claims, the limitation in claim 7 will be interpreted to be directed to the same electrical connection unit as recited in claim 1. Appropriate correction is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2014/0349497).
Regarding claim 1, Brown discloses an insulated glass unit (IGU) (1100; see Figures 11A-11E and 12B) including:  
2a first glass lite (1105);  
3a solar cell adjacent the first glass lite (it is disclosed the IGU can also include an optical device such as a photovoltaic device; [0119])), wherein the solar cell includes one or more 4busbars (1150);  
5a spacer frame (1110/1200) joined to the solar cell or the first glass lite (see Figures 11A, 11B, and 12A) and including a 6plurality of electrical conductors (1160/1205) passing through the spacer frame ([0125]; see Figures 11E, 12A and 12B), wherein each of the plurality 7of electrical conductors is electrically connected to one of the one or more busbars ([0125]; see Figures 11E, 12A, and 12B) and a component of the spacer frame comprises an integrated electrical connection unit (525; see Figure 5A) through which the plurality of electrical 3conductors pass (see Figure 5A) and can be placed anywhere within the seal ([0062]; see Figure 5D); and  
8a second glass lite (1115) joined to the spacer frame (see Figure 11B).  

Brown does not expressly disclose the integrated electrical connection unit is a corner key unit.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated electrical connection unit of Brown to be placed in a corner in the form of a corner key instead of along the sides of the frame since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See also In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), where the particular placement of an element was held to be an obvious matter of design choice. 
Regarding claim 7, modified Brown discloses all the claim limitations as set forth above, and further discloses the spacer frame includes an electrical 2connection unit (connector 525) comprising: 
a body defined by an outer surface and an inner surface (it is inherent the connector has an outer surface and an inner surface; see Figure 5A);  16
wherein the plurality of electrical conductors include:
a set of molded cables (522 and 523) external to the outer surface (it is disclosed the electrical communication from the bus bars is via wires that can be molded into a track in the frame ([0110]), where Figure 5A shows the wires to be external to the connector); and
a set of electrical connectors (pads 527) internal to the inner surface ([0051]; see Figure 5A); and 
a set of electrical bonds electrically bonding one of the set of molded cables to 8one of the set of electrical connectors and another of the set of molded cables to another of the 9set of electrical connectors, wherein the set of electrical bonds are disposed in the body ([0051]; see Figure 5A).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2014/0349497), as applied in claim 1 above, and further in view of McNeil et al. (US 2020/0301234).
Regarding claim 4, modified Brown discloses all the claim limitations as set forth above, and further disclose the electrical communication from the bus bars is via wires that can be molded into a track in the frame ([0110]) and electrical connectors are electrically bonded to the molded cables ([0126]), where the bus bars are connected to the opposite polarities of the electrochromic device in Figure 2, but modified Brown does not expressly disclose1 t1he plurality of electrical conductors 2comprise an anode molded cable and a cathode molded cable, where an anode electrical connector 3electrically bonded to the anode molded cable, and a cathode electrical connector electrically 4bonded to the cathode molded cable.  
It is noted that it is well known in the art to one of ordinary skill in the art before the effective filing date of the claimed invention to have an anode and a cathode for the IGU optical device as disclosed by modified Brown, such that one of the molded cables would be an anode molded cable and the other would be a cathode molded cable with corresponding electrical connectors electrically bonded to the molded cables.
Alternatively, McNeil discloses it is well known in the art before the effective filing date of the claimed invention where power cables are coupled to an anode and a cathode of an electrochromic window ([0059]).
Therefore, it would have been obvious to one of ordinary skill in the art to have arranged to have an anode molded cable and a cathode molded cable in the device of modified Brown as the disclosed molded cables, as taught by McNeil, where corresponding electrical connectors are electrically bonded to the molded cables, as set forth above, such that said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2014/0349497) in view of McNeil et al. (US 2020/0301234), as applied in claim 4 above, and further in view of Rozbicki (US 2018/0301578).
Regarding claim 5, modified Brown discloses all the claim limitations as set forth above, and further discloses the IGU includes onboard controllers ([0010] and [0039]), but the reference does not expressly disclose11 the plurality of electrical conductors further 2comprise a ground molded cable and a ground electrical connector electrically bonded to the 3ground molded cable.  
Rozbicki discloses an IGU (227) comprising a controller (1000), wherein the controller comprises an antenna and a ground connection for the antenna ([0088]).
As modified Brown is not limited to any specific examples of controller configurations within an IGU and as controllers comprising an antenna and ground connection for the antenna were well known in the art before the effective filing date of the claimed invention, as evidenced by Rozbicki above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any known configuration for the controller within an IGU, including a controller comprising an antenna and a ground connection for the antenna that includes a ground molded cable and a ground electrical connector electrically bonded to the ground molded cable in the device of modified Brown.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2014/0349497), as applied in claim 1 above, and further in view of Nagao et al. (JP 2006-165172; see English machine translation).
Regarding claim 6, modified Brown discloses all the claim limitations as set forth above, but the reference does not expressly disclose1 a bypass diode disposed in the 2spacer frame.  
Nagao discloses it is well known in the art before the effective filing date of the claimed invention to place a bypass diode for a photovoltaic module within the frame of the module in order to protect the bypass diode ([0005] and [0009]; see Figure 4). It is also well known in the art before the effective filing date of the claimed invention to incorporate a bypass diode with a photovoltaic module in order to reduce the lower output from a module due to shading or damage, as taught by Nagao ([0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a bypass diode disposed in the spacer frame of the device of modified Brown, as taught by Nagao, so that a photovoltaic module having lower than expected output due to an event can be bypassed and the placement of the bypass diode would allow it to be protected within the frame, as set forth above.
Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2014/0349497) in view of Nagao et al. (JP 2006-165172; see English machine translation).
Regarding claim 21, Brown discloses an insulated glass unit (IGU) (1100; see Figures 11A-11E and 12B) including:  
2a first glass lite (1105);  
3a solar cell adjacent the first glass lite (it is disclosed the IGU can also include an optical device such as a photovoltaic device; [0119])), wherein the solar cell includes one or more 4busbars (1150);  
5a spacer frame (1110/1200) joined to the solar cell or the first glass lite (see Figures 11A, 11B, and 12A) and including a 6plurality of electrical conductors (1160/1205) passing through the spacer frame ([0125]; see Figures 11E, 12A and 12B), wherein each of the plurality 7of electrical conductors is electrically connected to one of the one or more busbars ([0125]; see Figures 11E, 12A, and 12B); and  
8a second glass lite (1115) joined to the spacer frame (see Figure 11B).  
Brown does not expressly disclose1 a bypass diode is disposed in the 2spacer frame.  
Nagao discloses it is well known in the art before the effective filing date of the claimed invention to place a bypass diode for a photovoltaic module within the frame of the module in order to protect the bypass diode ([0005] and [0009]; see Figure 4). It is also well known in the art before the effective filing date of the claimed invention to incorporate a bypass diode with a photovoltaic module in order to reduce the lower output from a module due to shading or damage, as taught by Nagao ([0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a bypass diode disposed in the spacer frame of the device of Brown, as taught by Nagao, so that a photovoltaic module having lower than expected output due to an event can be bypassed and the placement of the bypass diode would allow it to be protected within the frame, as set forth above.
Regarding claim 24, modified Brown discloses all the claim limitations as set forth above, and further discloses the spacer frame includes an electrical 2connection unit (connector 525) comprising: 
a body defined by an outer surface and an inner surface (it is inherent the connector has an outer surface and an inner surface; see Figure 5A);  16
wherein the plurality of electrical conductors include:
a set of molded cables (522 and 523) external to the outer surface (it is disclosed the electrical communication from the bus bars is via wires that can be molded into a track in the frame ([0110]), where Figure 5A shows the wires to be external to the connector); and
a set of electrical connectors (pads 527) internal to the inner surface ([0051]; see Figure 5A); and 
a set of electrical bonds electrically bonding one of the set of molded cables to 8one of the set of electrical connectors and another of the set of molded cables to another of the 9set of electrical connectors, wherein the set of electrical bonds are disposed in the body ([0051]; see Figure 5A).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2014/0349497) in view of Nagao et al. (JP 2006-165172; see English machine translation), as applied in claim 21 above, and further in view of McNeil et al. (US 2020/0301234).
Regarding claim 22, modified Brown discloses all the claim limitations as set forth above, and further disclose the electrical communication from the bus bars is via wires that can be molded into a track in the frame ([0110]) and electrical connectors are electrically bonded to the molded cables ([0126]), where the bus bars are connected to the opposite polarities of the electrochromic device in Figure 2, but modified Brown does not expressly disclose1 t1he plurality of electrical conductors 2comprise an anode molded cable and a cathode molded cable, where an anode electrical connector 3electrically bonded to the anode molded cable, and a cathode electrical connector electrically 4bonded to the cathode molded cable.  
It is noted that it is well known in the art to one of ordinary skill in the art before the effective filing date of the claimed invention to have an anode and a cathode for the IGU optical device as disclosed by modified Brown, such that one of the molded cables would be an anode molded cable and the other would be a cathode molded cable with corresponding electrical connectors electrically bonded to the molded cables.
Alternatively, McNeil discloses it is well known in the art before the effective filing date of the claimed invention where power cables are coupled to an anode and a cathode of an electrochromic window ([0059]).
Therefore, it would have been obvious to one of ordinary skill in the art to have arranged to have an anode molded cable and a cathode molded cable in the device of modified Brown as the disclosed molded cables, as taught by McNeil, where corresponding electrical connectors are electrically bonded to the molded cables, as set forth above, such that said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2014/0349497) in view of Nagao et al. (JP 2006-165172; see English machine translation) in view of McNeil et al. (US 2020/0301234), as applied in claim 22 above, and further in view of Rozbicki (US 2018/0301578).
Regarding claim 23, modified Brown discloses all the claim limitations as set forth above, and further discloses the IGU includes onboard controllers ([0010] and [0039]), but the reference does not expressly disclose11 the plurality of electrical conductors further 2comprise a ground molded cable and a ground electrical connector electrically bonded to the 3ground molded cable.  
Rozbicki discloses an IGU (227) comprising a controller (1000), wherein the controller comprises an antenna and a ground connection for the antenna ([0088]).
As modified Brown is not limited to any specific examples of controller configurations within an IGU and as controllers comprising an antenna and ground connection for the antenna were well known in the art before the effective filing date of the claimed invention, as evidenced by Rozbicki above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any known configuration for the controller within an IGU, including a controller comprising an antenna and a ground connection for the antenna that includes a ground molded cable and a ground electrical connector electrically bonded to the ground molded cable in the device of modified Brown.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Response to Arguments
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive. 
Applicant argues that it would not have been obvious to modify Brown by implementing the integrated electrical connection unit in the form of a corner key as the IGU would no longer fulfill its purpose or function as an electrochromic window unit because Brown discloses a window unit comprising a movable frame 705 including an electrochromic IGU and a fixed frame 707. 
However, nowhere does Brown disclose the configuration in Figure 7 is the only way to utilize the IGU 500 disclosed in Figure 5 and is merely an example, such that Brown discloses the IGU can include the transparent portion of a “window” in paragraph [0039], where the IGU of Brown can be a fixed window pane on a static structure that cannot be moved such that the modification of Brown can be made as set forth in the Office Action above. It is noted that patent are relevant as prior art for all they contain such that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.
Additionally, paragraph [0079] of Brown states the fixed frame 707 of window unit 700 also may include an IGU including an electrochromic pane, further supporting that one of ordinary skill in the art would appreciate the IGU of Brown can be installed as any part of some “window” known in the art before the effective filing date of the claimed invention.
Applicant further argues that paragraph [0004] of Brown explicitly provides that electrochromic windows are used “not only for aesthetic purposes but also for energy-savings” such that incorporating bypass diodes would consume more power and make Brown unsatisfactory for its intended purpose of achieving energy savings.
However, the energy savings mentioned in paragraph [0004] of Brown is directed to energy savings of the home or building in which the electrochromic material is used for a window by controlling the amount of light that passes through the window through darkening and lightening and is unrelated to the power consumption of the device. Additionally, the paragraph is in the background of the disclosure. Further, it is well known in the art by one of ordinary skill in the art that bypass diodes are effective at increasing overall output of a photovoltaic device by bypassing units or cells that are underperforming due to damage or shading, as set forth by Nagao above, such that it would actually increase energy savings of the building compared to not having bypass diodes by increasing the output of the electrochromic window. 
Therefore, the arguments were not found to be persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721